DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites providing questions according to a schedule, collecting answers, analyzing the results and providing feedback.  The limitation of providing questions according to a schedule, collecting answers, analyzing the results and providing feedback, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a computer program product,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer program product” language, “determining” merely is an electronic version of the historic practice of a physician inquiring about a patients symptoms and providing feedback accordingly. This also falls under the category of certain methods of organizing human activity as a fundamental business practice
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform both the data collection and analysis. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of  subjecting answers to “a set of functions”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims further limit and are directed to the same abstract idea as the independent claim and do not, in combination, recite significantly more than the abstract idea or provide a practical application of the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2003/0036683 to Kehr in view of WO2008057606A2 to LaFauntain. In view of OFFICIAL NOTICE
 As to claims 1, 19, 20-22, discloses a method of treating a medical condition with a combination of N substances, wherein N > 1, with pharmaceutical activity against the medical condition, in combination with a computer program product comprising instructions causing a computer to perform a method comprising the steps:
— providing a patient undergoing an administration and dosing regimen with the combination with a set of questions according to a question schedule, wherein said set of questions is adapted to said combination of substances (Kehr [0113]);
— providing the patient with a set of questions according to a question schedule, wherein said set of questions is adapted to a medication (Kehr [0113])
— providing a patient with N-1 sets of questions according to N-1question schedules, wherein each set of questions is adapted to one of the substances in said combination; wherein at least one of the above sets of questions is related to the perceived and/or measured therapeutic effects (Kehr [0113] and [0115]);
— collecting answers to said sets of questions from said patient (Kehr [0113]);
— subjecting the answers to said set of questions adapted to said combination of substances to a set of functions, thereby generating a first patient specific feedback information (Kehr [0239]);
However Kehr does not explicitly teach:
subjecting the answers to said sets of questions  combination each adapted for one of the substances in said combination, to N sets of functions, each adapted for one of the sets of questions, thereby generating a second patient specific feedback information;
providing said first and second patient specific feedback to the patient.
LaFountain discloses:
subjecting the answers to said sets of questions  combination each adapted for one of the substances in said combination, to N sets of functions, each adapted for one of the sets of questions, thereby generating a second patient specific feedback information (LaFountain abstract and [0068]);
providing said first and second patient specific feedback to the patient (LaFountain [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to apply a secondary set of functions and output the results as in LaFountain in the system of Kehr to appreciate that certain factors are more important than others in the analysis giving more accurate results.
	However, Kehr and LaFountain do not explicitly teach that the medication has pharmaceutical activity against a respiratory disorder, however, Examiner notes that the specification is silent with respect to any distinguishing features or importance of the respiratory disorder and the corresponding questions that should be asked regarding it. Therefore, examiner takes OFFICIAL NOTICE that questions and analysis functions particular to respiratory disorders and kits containing medications and instructions are exceedingly well known in the art and one of ordinary skill in the art at the time of the invention would have been motivated to utilize the invention Kehr and LaFountain to provide analysis regarding the use of medications for treating respiratory disorders with the results being predictable.
As to claim 2, see the discussion of claim 1, additionally, LaFountain discloses the method wherein the computer program product comprises instructions causing a computer to perform a method comprising the steps
subjecting the answers to said sets of questions  combination each adapted for one of the substances in said combination, to N sets of functions, each adapted for one of the sets of questions, thereby generating a second patient specific feedback information (LaFountain abstract and [0068]);
providing said first and second patient specific feedback to the patient (LaFountain [0034]).
As to claim 3, see the discussion of claim 1, additionally, Kehr discloses wherein the computer program product comprising instructions causes a computer to perform a method comprising the steps
a)    providing a patient and optionally a further respondent with sets of questions according to a question schedule, wherein said sets of questions are adapted to the combination of substances and/or to at least one of the substances in said combination (Kehr [0113]);
b)    collecting answers to said questions from said patient and optionally said further respondent (Kehr [0113]);;
e)    extracting information from said answers and providing said information to a database adapted for storing information collected during clinical use of said combination of substances (Kehr [0130]);
f)    providing information stored in said database to a reviser subjecting the sets of questions and/or the sets of functions to a revision based on said information stored in said database (Kehr [0099]);
g)    obtaining a revised set of questions and/or a revised set of functions from said reviser(Kehr [0099]); and
h)    repeating steps a)-g) (Kehr [0099] and [0101]).
However Kehr does not explicitly teach:
Subjecting said answers from said further respondent to a second set of functions adapted to the second set of questions and the combination of substances and/or at least one of the substances in said combination thereby generating patient-specific feedback information;
providing said first and second patient specific feedback to the patient.
LaFountain discloses:
Subjecting said answers from said further respondent to a second set of functions adapted to the second set of questions and the combination of substances and/or at least one of the substances in said combination thereby generating patient-specific feedback information (LaFountain abstract and [0068], [0058], and [0069]);
providing said first and second patient specific feedback to the patient (LaFountain [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to apply a secondary set of functions and output the results as in LaFountain in the system of Kehr to appreciate that certain factors are more important than others in the analysis giving more accurate results.
As to claim 4, see the discussion of claim 3, additionally, Kehr discloses wherein said database is adapted for storing information 65 collected from more than one patient, (Kehr [0157])
As to claim 5, see the discussion of claim 3, additionally, Kehr discloses wherein said revision is based on information collected from said patient and/or other patients clinically using said combination of substances in combination with said computer program product (Kehr [0075]).
As to claim 6, see the discussion of claim 3, additionally, Kehr discloses wherein said revision is based on information obtained during commercial use of the substance (Kehr [0075]).
As to claim 7, see the discussion of claim 3, additionally, Kehr discloses wherein said database is adapted to store information comprising one or more of: life-style factors.
As to claim 8, see the discussion of claim 1, additionally, Kehr discloses wherein the clinical relevance of the combination of said set of questions and said set of functions has been validated in clinical trials (Kehr [0114]).
As to claim 9, see the discussion of claim 1, additionally, Kehr discloses wherein said set of questions and said set of functions are related to patient compliance to a preferred or prescribed dosage and/or administration regimen of said combination of substances (Kehr [0138]).
As to claim 10, see the discussion of claim 1, additionally, Kehr discloses wherein said set of questions and said set of functions are related to an indication of possible occurrence or development of an adverse event (Kehr [0228]).
As to claim 11	, see the discussion of claim 1, additionally, Kehr discloses wherein said set of questions and said set of functions are related to the patient’s quality of life (Kehr abstract).
As to claim 12, see the discussion of claim 1, additionally, Kehr discloses wherein at least a subset of the set of questions is related to perceived quality of life (Kehr abstract).
As to claim 13, see the discussion of claim 1, additionally, Kehr discloses wherein the method further comprises subjecting said answers to a set of functions specific for the set of questions and the pharmaceutical product thereby generating an updated question schedule (Kehr [0071]).
As to claim 14, see the discussion of claim 1, additionally, LaFountaine discloses wherein said set of functions include functions selected from the group consisting of: calculations of target parameters and trend lines; prediction of development of a condition; rules and thresholds for defining when to give notifications (LaFountaine [0061]).
As to claim 15, see the discussion of claim 1, additionally, Kehr discloses wherein said computer program product comprises instructions causing a computer to provide feedback selected from and text messages (Kehr [0088]).
As to claim 16, see the discussion of claim 1, additionally, Kehr discloses wherein said method provides feedback only to the patient, or to the patient and to other individuals (Kehr [0088]).
As to claim 17-19, see the discussion of claim 1, additionally However, Kehr and LaFountain do not explicitly teach that the particular medication or disease, Examiner notes that the specification is silent with respect to any distinguishing features or importance of the particular medications or diseases and the corresponding questions that should be asked regarding it. Therefore, examiner takes OFFICIAL NOTICE that questions and analysis functions particular to approved medications for treating particular conditions are exceedingly well known in the art and one of ordinary skill in the art at the time of the invention would have been motivated to utilize the invention Kehr and LaFountain to provide analysis regarding the use of adalimumab with the results being predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 2013/0096945 to Shah et al.
U.S. Patent 7,959,566 to Williams et al.
U.S. Patent Application Publication 2008/0162352 to Gizewski


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686